Opinion by
Will-son, J.
§ 757. Jurisdiction of county court as to amount; attempt to improperly confer jurisdiction; case stated. Appellant brought this suit in the county court to recover of appellee $72.15, which he alleged to be due to him for services rendered as a conductor oh appellant’s line of railway. He claimed damages, also, in an amount over $200. He claimed these damages upon the alleged ground that appellant had maliciously and oppressively refused to pay the debt due to him, whereby he had been *664put to much trouble and expense, and had been kept out of employment, etc. Upon exceptions made by appellant the claim for damages was stricken out. Thereupon appellant pleaded that the court was without jurisdiction of the amount in controversy, and asked that the suit be dismissed. The court overruled the plea and rendered judgment for appellee for the debt sued for and costs. Held: The damages claimed were clearly not recoverable. Appellee showed no greater right to recover such damages than exists in any case of a failure and refusal to pay money due on contract. In such cases the only damage recoverable is interest. If jurisdiction can be conferred in the manner here attempted, it can be so conferred in any action of debt. We think it is apparent from the petition that appellee was seeking, by this manifestly illegal claim of damages, to improperly confer upon the county court jurisdiction of his cause of action, and, such being the case, the court erred in refusing to dismiss the suit.
June 13, 1885.
Reversed and remanded.